Case 1:03-cr-00133-SJ Document 286 Filed 04/27/21 Page 1 of 5 PageID #: 2543




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        --------------------------------------------------X
        UNITED STATES OF AMERICA,

                                                              03 CR 133 (SJ)
                         v.

                                                              ORDER DENYING
                                                              EARLY TERMINATION
                                                              OF SUPERVISION

        ABAD ELFGEEH,

                                   Defendant.
        -------------------------------------------------X

        APPEARANCES
        MARK J. LESKO
        United States Attorney, EDNY
        271 Cadman Plaza East
        Brooklyn, New York 11201
        By: Emily J. Dean
        Attorney for the United States

        ABAD ELFGEEH, PRO SE
        473 5th Avenue
        Apartment 3
        Brooklyn, New York 11215


        JOHNSON, Senior District Judge:

                On September 21, 2005, Defendant Abad Elfgeeh (“Defendant” or

        “Elfgeeh”) was convicted by jury of all counts of a five-count superseding




                                                         1
Case 1:03-cr-00133-SJ Document 286 Filed 04/27/21 Page 2 of 5 PageID #: 2544




        indictment. (Dkt. No. 161). 1 Defendant was convicted in connection to his

        operation of an unlicensed money transmitting business from 1995 to 2003.

        Defendant would transmit money from a sender to a designated recipient for

        a percentage of the money transmitted. As the leader of the operation, Elfgeeh

        structured monetary transactions, endorsed checks for deposit and oversaw

        wire transfers. Defendant scheme was complex. In furtherance of the scheme,

        Elfgeeh used twelve feeder accounts to facilitate the structuring of deposits

        into the defendant’s JP Morgan Chase for overseas transfers, and employed

        seven family members located in Yemen.

                As part of its investigation into Defendant, the government discovered

        that Elfgeeh transmitted money to Sheik Mohammed Al-Moayad, a Yemeni

        cleric who was a major financial backer of Al Qaeda and Osama Bin Laden.

        The investigation showed that Elfgeeh transmitted money to Al-Moayad prior

        to September 11, 2001. 2




        1The procedural history of this case is complex. To briefly recount, Defendant originally
        pleaded guilty to a four-count indictment in front of Magistrate Judge Marilyn D. Go. (Dkt.
        No. 58). The indictment charged Defendant with violations of Title 18, United States Code
        Sections 371 and 1960(a) (conspiring with others to manage an unlicensed money
        transmitting business and managing an illegal money transmitting business from 1995 until
        2003). (Dkt. No. 58).
        2 The government informed the Court that it could not prove by a preponderance of

        evidence that Elfgeeh knew that the funds he transmitted were being used to promote
        unlawful terrorist-related activities.

                                                     2
Case 1:03-cr-00133-SJ Document 286 Filed 04/27/21 Page 3 of 5 PageID #: 2545




              On February 3, 2006, the Court sentenced Elfgeeh to 188 months in

        custody and three years supervised release. Defendant completed his term of

        incarceration without incident and began his supervised release on May 3,

        2019. To date, Elfgeeh has not been found in violation of the terms of his

        supervised release. His supervision expires on May 2, 2022.

              On January 1, 2021, Elfgeeh moved the Court to terminate his

        supervision, citing his compliance with the terms of supervised release for the

        past year and eleven months, his stable home life, and his successful

        reintegration into his community. Defendant also states that he believed his

        Probation Officer, Michael Imrek, would support Defendant’s motions. (Dkt.

        No. 283).

              On February 13, 2021, the Court directed the government to respond to

        the motion by February 26, 2021. On February 23, 2021, the government

        responded in opposition to Defendant’s motion. It argued that Elfgeeh had not

        demonstrated more than mere compliance with the terms of his supervised

        release and that the COVID-19 pandemic has limited meaningful supervision

        for the past year. The government was also troubled by the fact that Defendant

        had misrepresented the position of his probation officer. According to the

        government, Officer Imrek never indicated that he would support Elfegeeh’s

        application. In fact, Officer Imrek believes that Defendant requires continued

                                              3
Case 1:03-cr-00133-SJ Document 286 Filed 04/27/21 Page 4 of 5 PageID #: 2546




        supervision due to the nature and seriousness of Defendant’s crimes. (Dkt. No.

        285 at 2).

               The parties agree that 18 U.S.C. § 3583(e) permits the discharge of

        Defendant’s period of supervised release and that Defendant’s post-release

        conduct to-date is respectable and compliant. Elfgeeh, has not, as the Second

        Circuit requires, offered other justification for terminating his period of

        supervised release, however. See United States v. Lussier, 104 F.3d 32, 36 (2d Cir.

        1997) (“Occasionally, changed circumstances -- for instance, exceptionally

        good behavior by the defendant or a downward turn in the defendant's ability

        to pay a fine or restitution imposed as conditions of release -- will render a

        previously imposed term or condition of release either too harsh or

        inappropriately tailored to serve the general punishment goals of section

        3553(a).”).

               The Court has reviewed the parties’ submissions and finds that

        Defendant has failed to identify grounds for terminating his three-year term

        of supervision. Mere compliance with the terms of supervised release is

        insufficient to warrant termination. See, e.g., United States v. McKay, 352 F.

        Supp. 2d 359, 361 (E.D.N.Y. 2005) (finding that an unblemished prison record,

        compliance with the terms of supervised release, and successful reintegration

        into society while “commendable” do not constitute the “exceptional

                                                4
Case 1:03-cr-00133-SJ Document 286 Filed 04/27/21 Page 5 of 5 PageID #: 2547




                                            signed Sterling Johnson, Jr., U.S.D.J.
